Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 71, line 9, “an end effector”;
Claim 74, line 2, “identifying information”;
Claim 79, line 2, “a cannula”;
Claim 83, line 1, “an identifying feature”;
Claim 84, line 11, “an end effector”;
Claim 88, line 2, “a cannula”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 71-73, 76-82 and 84-90 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skakoon et al. (US 10,300,268 B2).
              With respect to independent Claim 71, Skakoon et al. disclose(s): A tool guide for use with a computer-assisted medical device (Fig. 38), the tool guide comprising: an elongated body comprising a first end and a second end opposite the first end (110 in Fig. 38); a joint attached to the first end of the elongated body (base of 3820A in Fig. 38); a mounting arm coupled to the elongated body via the joint (3814 in Fig. 38); and a tool sleeve attached to the second end of the elongated body (2100 in Fig. 38); wherein the mounting arm is configured to be attached to a first articulated arm of the computer-assisted medical device (3820A of Fig. 38); and wherein the tool sleeve is adapted to receive an end effector attached to a second articulated arm of the computer-assisted medical device (100 in Fig. 38).

With respect to Claim 72, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein the mounting arm is configured to mate to the first articulated arm in a rigid and non-slip arrangement (Fig. 38).

With respect to Claim 73, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein the joint is selected from a group consisting of a two degree of freedom universal joint and a ball-in-socket joint (3006 in Fig. 38).

With respect to Claim 76, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): a memory in which is stored one or more items of information selected from a group consisting of tool guide type, tool guide identification number, tool guide model number, and tool guide kinematic parameters (column 9, lines 1-2).

With respect to Claim 77, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein the tool sleeve is removably attached to the body (Fig. 38).

With respect to Claim 78, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein the tool sleeve is removably attached to the body via a snap fit (Fig. 38).



With respect to Claim 79, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein the tool sleeve comprises a cannula (100 in Fig. 38).

With respect to Claim 80, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): wherein at least a portion of the tool sleeve has a tapered shape (Fig. 38).

With respect to Claim 81, Skakoon et al. teach(es) the device of independent Claim 71. Skakoon et al. further disclose(s): a mount coupled to the tool sleeve, the mount including an attachment configured to mate with the second articulated arm (3806 in Fig. 38).

With respect to Claim 82, Skakoon et al. teach(es) the device of Claim 81. Skakoon et al. further disclose(s): wherein the attachment is configured to rigidly couple the second articulated arm to the tool sleeve (Fig. 38).


With respect to independent Claim 84, Skakoon et al. disclose(s): A computer-assisted medical device (Fig. 38 and column 9, lines 1-2) comprising: a control unit comprising one or more processors and memory (column 9, lines 1-2); a first articulated arm (3810 in Fig. 38) comprising a first joint and a distal end (base of 3820A in Fig. 38); a second articulated arm (3818 in Fig. 38) comprising a second joint (base of 3820 in Fig. 38); and a tool guide comprising: an elongated body comprising a first end and a second end opposite the first end (110 in Fig. 38), a third joint attached to the first end of the elongated body (3816 in Fig. 38), a mounting arm coupled to the elongated body via the third joint and coupling the tool guide to the distal end of the first articulated arm (3814 in Fig. 38), and a tool sleeve attached to the second end of the elongated body (2100 in Fig. 38); wherein the tool sleeve is adapted to receive an end effector attached to the second articulated arm (100 in Fig. 38) and wherein the memory comprises instructions to command the control unit to operate the first joint to steady the end effector and to operate the second joint to position and orient the end effector relative to a target (column 9, lines 1-2).

With respect to Claim 85, Skakoon et al. teach(es) the device of independent Claim 84. Skakoon et al. further disclose(s): wherein the memory comprises instructions to command the control unit to operate the first and second joints so as to position the end effector to limit a distance the end effector may be advanced toward the target (Fig. 38 and column 9, lines 1-2).

With respect to Claim 87, Skakoon et al. teach(es) the device of independent Claim 84. Skakoon et al. further disclose(s): wherein the memory comprises instructions to command the control unit to use constrained kinematics of the tool guide to steady the end effector (Fig. 38 and column 9, lines 1-2).

With respect to Claim 88, Skakoon et al. teach(es) the device of independent Claim 84. Skakoon et al. further disclose(s): wherein the tool sleeve comprises a cannula (100 in Fig. 38).

With respect to Claim 89, Skakoon et al. teach(es) the device of independent Claim 84. Skakoon et al. further disclose(s): a mount coupled to the tool sleeve, the mount including an attachment configured to mate with the second articulated arm (3806 in Fig. 38).

With respect to Claim 90, Skakoon et al. teach(es) the device of Claim 89. Skakoon et al. further disclose(s): wherein the attachment is configured to rigidly couple the second articulated arm to the tool sleeve (Fig. 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 74-75 & 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon et al. in view of Stevenson et al. (US 8,253,555 B2). 
                Regarding Claim 74, Skakoon et al. disclose(s) the device of independent Claim 71.
Skakoon et al.  fail(s) to disclose: wherein the mounting arm comprises identifying information identifying the tool guide as a tool guide.
However, Stevenson et al. teach(es) a device (Fig. 18) including: wherein the mounting arm comprises identifying information identifying the tool guide as a tool guide (50 in Fig. 18). Utilizing identifying information allows for increased precision in identifying the tool guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skakoon et al., with the teachings of Stevenson et al., for the purpose of increasing precision in identifying the tool guide.

	Regarding Claim 75, Skakoon et al. disclose(s) the device of Claim 74.
Skakoon et al.  fail(s) to disclose: wherein the identifying information includes a model number.
However, Stevenson et al. teach(es) a device (Fig. 18) including: wherein the identifying information includes a model number (50 in Fig. 18). Utilizing identifying information allows for increased precision in identifying the tool guide.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skakoon et al., with the teachings of Stevenson et al., for the purpose of increasing precision in identifying the tool guide.

	Regarding Claim 83, Skakoon et al. disclose(s) the device of Claim 81.
Skakoon et al.  fail(s) to disclose: wherein the mount includes an identifying feature associated with the tool guide.
However, Stevenson et al. teach(es) a device (Fig. 18) including: wherein the mount includes an identifying feature associated with the tool guide (50 in Fig. 18). Utilizing identifying information allows for increased precision in identifying the tool guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skakoon et al., with the teachings of Stevenson et al., for the purpose of increasing precision in identifying the tool guide.


Allowable Subject Matter
Claim(s) 86 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 86: the prior art does not disclose or suggest: A computer-assisted medical device comprising wherein the computer-assisted medical device comprises a third articulated arm to which an imaging device is mounted; and
the memory comprises instructions to command the control unit to use one or more images obtained from the imaging device to determine a kinematic relationship between the target and the computer-assisted medical device and to operate the first and second joints based on the kinematic relationship in combination with the remaining limitations of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to tool guides: Sheldon et al. (US 4,386,602); Schena (US 8,167,872 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
10 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861